Citation Nr: 9923674	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left testicular 
mass.  

4.  Entitlement to service connection for a pulmonary 
disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The claims folder was subsequently 
transferred to the RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence fails to reveal bilateral hearing loss 
disability within the meaning of VA regulations.  There is no 
competent medical evidence of a nexus between the claimed 
hearing loss disability and his period of active military 
service or some incident thereof.  

3.  There is no competent medical evidence of a nexus between 
the veteran's claimed tinnitus and his period of active 
military service or some incident thereof.  

4.  There is no competent medical evidence of a nexus between 
a left testicular mass and the veteran's period of active 
military service or some incident thereof.   

5.  There is no competent medical evidence of a nexus between 
the claimed pulmonary disorder and his period of active 
military service or some incident thereof.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.385  (1998).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998). 

3.  The veteran's claim of entitlement to service connection 
for a left testicular mass is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

4.  The veteran's claim of entitlement to service connection 
for a pulmonary disorder, to include as due to an undiagnosed 
illness, is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system and specified respiratory disorders).  

In addition, 38 U.S.C.A. § 1117 provides for additional 
compensation for Persian Gulf veterans suffering from a 
chronic disability resulting from an undiagnosed illness that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1999).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Bilateral Hearing Loss

The veteran described a history of noise exposure in service.  
For purposes of determining whether a claim is well-grounded, 
the Board accepts this assertion as true.  Arms, 12 Vet. App. 
at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 
21. 

However, the first requirement of a well-grounded claim is a 
current disability.  Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

The Board finds that the claim for hearing loss is not well-
grounded because there is no current hearing loss disability 
within the meaning of VA regulations.  The May 1993 VA 
audiology examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
20
LEFT
20
30
20
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.  The results from this 
examination fail to demonstrate hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  Therefore, there the claim 
cannot be well-grounded.  Epps, 126 F.3d at 1468; Brammer, 3 
Vet. App. at 225.  

Moreover, when there is no current disability, there can be 
no competent medical evidence of a nexus between the 
disability and service.  Epps, 126 F.3d at 1468.  In fact, 
only the veteran himself has related his claimed hearing loss 
to noise exposure in service.  However, the veteran is a lay 
person, untrained in medicine.  He is not competent to offer 
an opinion as to whether he in fact has a hearing loss 
disability or to whether the disability is associated with 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the Board finds that the veteran's 
claim for service connection for bilateral hearing loss is 
not well-grounded.  

Tinnitus

During the May 1993 VA audiology examination, the veteran 
described a history of noise exposure in service.  Again, the 
Board accepts this assertion as true for purposes of 
determining whether a claim is well-grounded.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21. 

Although the VA audiology examiner failed to provide a 
diagnosis of tinnitus in the examination report, the VA 
general medical examiner supplied a diagnosis of occasional 
bilateral tinnitus.  However, neither examiner indicated any 
relationship between the veteran's period of service and the 
claimed tinnitus.  Therefore, there is no competent medical 
evidence of a nexus between the claimed tinnitus and service.  
Again, the veteran's lay opinion as to the noise-related 
etiology of the claimed tinnitus is not competent medical 
evidence for purposes of establishing a well-grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the service connection claim for tinnitus is not 
well-grounded.  

Left Testicular Mass

The Board finds that the claim for service connection for a 
left testicular mass is not well-grounded.  The May 1993 VA 
general medical examination report reveals a finding of a 
nodule on the left testicle.  A claim for service connection 
is not well-grounded because the VA examiner does not offer 
an opinion as to the relationship between the testicular mass 
and service.  A review of the claim folder reveals no other 
source of such an opinion.  Absent the requisite medical 
evidence of a nexus between the testicular mass and service, 
the claim is not well-grounded.  Epps, 126 F.3d at 1468.  

The Board notes that, during the June 1994 hearing, the 
veteran stated only that he was unaware of the nodule until 
the examination and that it was occasionally painful.  He 
does not make any specific allegation as to in-service 
incurrence or etiology.  In any event, as discussed above, 
the veteran's personal opinion as to etiology is insufficient 
to establish a well-grounded claim.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Pulmonary Disorder

Finally, the Board finds that the veteran's claim for service 
connection for a pulmonary disorder is not well-grounded.  
The veteran asserts that he was exposed to smoke from burning 
oil wells while serving in the Persian Gulf.  The Board 
accepts this assertion as true for purposes of determining 
whether a claim is well-grounded.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21. 

However, the Board finds that the claim is not well-grounded 
because there is no diagnosis of a pulmonary disorder.  The 
diagnosis of possible exercise-induced asthma from the May 
1993 VA examination was offered only tentatively pending 
results of additional tests.  However, the chest X-rays were 
negative and pulmonary function tests were essentially 
normal.  Pulmonary function tests performed in July 1994 were 
also essentially normal.  A claim is not well-grounded if 
there is no current disability.  Epps, 126 F.3d at 1468; 
Brammer, 3 Vet. App. at 225.  Even if the evidence did reveal 
a medical diagnosis, there is no competent medical evidence 
of record that links the diagnosis to service.  Epps, 126 
F.3d at 1468.  The veteran is a lay person untrained in 
medicine.  Therefore, he is not competent to offer an opinion 
as to whether a medical disability exists or as to the 
etiology of the disorder.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494. 

The Board acknowledges that, when there is no diagnosis, the 
claim for a pulmonary disorder may be considered under the 
provisions for Persian Gulf claims.  However, Persian Gulf 
claims still require medical evidence of a chronic 
disability.  Such evidence is lacking here.  For example, VA 
examinations, specifically the pulmonary function tests, fail 
to reveal any objective evidence of chronic pulmonary 
disorder.  Lacking evidence of a chronic disability, the 
claim is still not well-grounded.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a).  

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for bilateral hearing loss, tinnitus, a left 
testicular mass, or a pulmonary disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Morton v. 
West, No. 96-1517, slip op. at 3-4 (U.S. Vet. App. July 14, 
1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for above-discussed disorders, he should submit 
medical evidence showing that he currently has the claimed 
disorder and that the disorder is related to service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a left testicular mass 
is denied.  

Entitlement to service connection for a pulmonary disorder, 
to include as due to an undiagnosed illness, is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

